Field, C. J.
The single question is, whether it appears from the votes passed that the committee’s authority to expend money or incur debts on behalf of the town in carrying out the provisions of the first vote was limited to a sum not exceeding five hundred dollars. We are inclined to the opinion that the ruling on this question was right. There is nothing to indicate that any money was appropriated “ for the use of said committee in carrying out the provisions of the above vote,” except that which by the second vote the treasurer was authorized to borrow. Not much aid can be derived from the reports, because the votes of towns authorizing expenditures of money by committees often differ from each other in important respects. If the second vote had authorized the committee to carry out the provisions of the first vote at a cost or expense not exceeding five hundred dollars, the meaning would have been plain. Turney v. Bridgeport, 55 Conn. 412. We think, however, that this must be the meaning of the vote, although it is not very clearly expressed. There was nothing in the acceptance of the committee’s report by the town which ratified the committee’s act in incurring an expense exceeding five hundred dollars. It does not appear that the report informed the inhabitants that the committee had incurred any such expense.

Exceptions overruled.